Citation Nr: 0109675	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-15 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left ankle injury.

2.  Entitlement to service connection for the residuals of a 
right shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
February 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In April 2000, the Board remanded the claims identified above 
for scheduling of a videoconference hearing with a Member of 
the Board that had been requested previously by the veteran.  
The case has been returned for appellate review.

In the April 2000 Remand, the Board referred the issues of 
entitlement to service connection for a left wrist disability 
and gout to the RO for development.  Thereafter, the RO wrote 
the veteran advising him that it was his responsibility to 
submit evidence pertinent to those issues and offering to 
assist him.  It appears that the veteran, who had already 
submitted evidence of clinical treatment for gout, offered no 
response, and the RO, in turn, did not adjudicate these 
claims.  The RO, however, should address whether its actions 
comport with VA's duty to assist and notify as defined in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  If deficiencies are found, the RO 
should provide the veteran with all additional assistance 
mandated by the new law.  In any event, the RO must formally 
adjudicate these claims.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Among other things, this law eliminates 
the threshold requirement that a claim be well-grounded 
before a decision on its merits may be rendered, it redefines 
the obligations of VA to the claimant with respect to notice 
and the duty to assist, and it supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), which held that VA 
cannot assist in the development of evidence concerning a 
claim that is not well grounded.  The new law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 7(a), 114 Stat. 2096, 2096-2100 (to be codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  Thus, as the 
RO found that the claims at issue were not well grounded, it 
must readjudicate the claims on their merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Moreover, under the new law, VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
claims before adjudicating those claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (to be codified at 38 U.S.C. § 5103A).  
For the Board to decide the merits of the claim at this time 
would be potentially prejudicial to the veteran because the 
RO has not yet considered whether any additional notification 
or development now is required before the merits of the claim 
may be weighed.  Bernard.  Hence, the claims must be 
remanded.

The Veterans Claims Assistance Act further requires VA to 
provide a medical examination or opinion if such is necessary 
to make a decision on a claim for compensation.  Id.  Here, 
the medical evidence of record does not satisfactorily 
address important questions presented by the claims now on 
appeal.  Hence, further development is in order.  A medical 
opinion from a physician, formulated after a review of the 
claims file, as to whether the veteran has any current 
residuals of a left ankle injury and/or a right shoulder 
injury, and if so, the etiology of the disability residuals 
must be obtained on remand so that the adjudication of each 
claim may be a fully informed one.  

Therefore, in light of the foregoing and the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional competent evidence 
in support of his claims.  The Ro should 
then attempt to secure from identified 
treatment sources copies of all records 
that have not previously been associated 
with the claims file.  All attempts to 
obtain this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim in concern.  The veteran 
must then be given an opportunity to 
respond.

2.  Then, the RO should schedule the 
veteran for a VA orthopedic examination.  
The study is to determine whether the 
veteran has any current residuals of 
either right shoulder or left ankle 
injuries, and if so, their etiology.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to the requested study, 
and the examination report should reflect 
that such a review was made.  Following 
the review of all of the evidence, the 
examiner must identify any injury 
residuals and opine whether it is at 
least as likely as not that those 
residuals are related to the appellant's 
military service.  A complete rationale 
for each opinion should be provided.  The 
examination report should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After this development has been 
completed, the RO should review each 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The RO should then readjudicate the 
claims of entitlement to service 
connection for the residuals of a left 
ankle and a right shoulder injury, 
respectively, and if the benefits sought 
on appeal remain denied issue an 
appropriate supplemental statement of the 
case.  If any benefit sought on appeal 
remains denied the RO should allow the 
veteran and his representative an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review if otherwise in 
order.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.   The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


